Citation Nr: 1207918	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) and depressive disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS ATHEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in April 2011, when it was remanded for additional development.

In February 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The Board finds that there has been compliance with the directives of its April 2011 remand.  In this regard, the Board notes that the directed VA examination was completed in June 2011.

The Board notes that during the processing of this remand, an October 2011 RO rating decision revised the initial rating for PTSD and depressive disorder to 30 percent throughout the entire period on appeal.  The appeal is maintained for a disability rating in excess of 30 percent.


FINDING OF FACT

The Veteran's service-connected PTSD and depressive disorder is productive of a disability picture generally characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), but is not generally characterized by occupational and social impairment with reduced reliability and productivity and is not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 30 percent for the Veteran's service connected PTSD and depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9434-9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in August 2006 and January 2007 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in August 2006 and January 2007, which was prior to the September 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the January 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in August 2006 and January 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all identified medical records.  The Veteran was afforded VA examinations in July 2007 and June 2011.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Legal Criteria

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD and depressive disorder pathology warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

The Veteran's service-connected PTSD has been rated as 30 percent disabling by the RO under the provisions of Diagnostic Codes 9411 and 9434, which refer to the same set of rating criteria for mental disorder as set forth at 38 C.F.R. § 4.130.  Under this regulatory provision, a rating of 30 percent is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where the disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; an intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, one's own occupation, or one's own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Analysis

The Veteran appeals for assignment to a disability rating in excess of the currently assigned 30 percent throughout the period since the effective date of the grant of service connection for PTSD.

An October 2006 letter from the Veteran's wife discusses her observations of the Veteran's social isolation, difficulty trusting people, violent sleep disturbances, desire to sit in corners and watch the door when eating in public, hypervigilence, road rage, irritability, and his need to have access to a weapon in anticipation of an emergency.

A July 2007 VA examination report shows that the Veteran reported difficulty for many years with hypervigilence, re-experience, hyperarousal, and intrusive memories.  He was receiving therapy once per month and was being prescribed Fluoxetine, but reported limited benefit.    He reported needing to primarily work at night and fairly alone much of the time.  He reported occasional tensions with authority or others on the job, but was able to restrain himself from any physical fighting.  The Veteran described his own current mental health functioning is a 7 to an 8 on a scale of 10.  He described periods of time where he may have some hypomanic-like behavior where he has had fast thinking and increased spending but did not describe clear grandiosity, impulsivity, or flight of ideas.  He reported occasional panic attacks, frequent irritability, anxiety, negative thinking, and road rage.  He worried about his aggressive feelings, reported startle and watchfulness, and reported feeling suspicious, mistrustful, and distant.  The Veteran reported feeling numb, having occasional flashbacks, and the occasional feeling that the television was talking to him; he otherwise denied Schneiderian symptoms or clear-cut auditory or visual hallucinations.  He reported a past history of some intermittent suicidal thinking but denied currently any suicidal ideation, plans, or history of attempts; he also denied any active homicidal ideation, plans, or history of attempts, although he did report feeling very irritable at times and felt as if he could get into fights.

With regard to daily functioning, the July 2007 VA examination report shows that the Veteran was able to take care of his own personal hygiene, eating, dressing, and toileting, but had some problems due to back problems.  The Veteran described some problems falling asleep and that he awakens four to five times per night and often looks out of his window.  He reported nightmares involving combat experiences and being overrun two to three times per week, further fueled by anxiety about his wife's health.  The Veteran also noted that he had unwittingly struck his wife while he was experiencing a nightmare.

Mental status functioning notes in the July 2007 VA examination report shows that his mood was anxious, but his thought processes were logical and goal-oriented.  He did show some minor short-term memory deficits and decreases in attention and concentration deficits.  Otherwise, the Veteran's math skills, orientation skills, long-term memory, visual-motor and visual-spatial skills, and comprehension and language skills were grossly intact.

The July 2007 VA examination report indicates that the Veteran's service-connected pathology includes diagnoses of PTSD and depressive disorder.  A GAF score of 57 was assigned with reference to the past three to six months duration.  The examiner found that the symptoms require continuous medication, and the signs and symptoms of PTSD and mental disorder were "transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  A handwritten note signed by the examiner that appears on the original copy of this VA examination report in the c-file indicates that the Veteran was capable of employment in a loosely supervised setting with little interaction with the public.

The Veteran's February 2011 Board hearing testimony explained his contentions in this case.  The Veteran indicated that he was uncomfortable during his initial VA examination in July 2007, and the Board notes that the Veteran has subsequently been afforded a new VA examination for this appeal in June 2011 and has not indicated any similar concerns with his comfort level at the more recent VA examination; both examination reports are discussed below.  During the February 2011 Board hearing, the Veteran testified that he experienced impaired social ability; that he worked the night shift during his career to avoid people; that he struggled on the rare occasions he had to work day shifts with more supervision and personal interaction; that his symptoms manifested in episodes of domestic violence during prior marriages; that he suffered from sleep difficulties, nightmares, unwittingly hitting his wife during troubling dreams; and that he lived in general social isolation with reclusiveness.

The Veteran submitted a March 2011 written statement largely reiterating his prior testimony and suggesting that his sleep disturbance had increased in severity since the filing of his appeal.  The Board also observes that an October 2006 letter authored by the Veteran's mother speaks to similar symptom observations with particular reference to recollections of the Veteran's behavior many years ago proximate to the conclusion of his military service.

A March 2011 written statement from the Veteran's ex-wife also describes lay observations of the Veteran's symptoms during the time of their marriage "from 1971 to 1985."  The Board notes that this statement essentially corroborates the Veteran's own description of the nature of his psychiatric symptom experience, although it specifically pertains to observations made during years long prior to the period on appeal.

A June 2011 VA examination report, prepared by the same examiner who authored the July 2007 VA examination report, recounts substantially the same symptom history as relayed in the prior report.  The Veteran had changed medications to Trazodone since the prior examination; he described limited benefit but that his medications had generally been helpful.  The Veteran described that sometimes while driving he will experience a flashback if he sees a dog on the loose, reminding him of villages in Vietnam.  He also finds certain smells to be overwhelming and upsetting.  The Veteran described disliking being around 'oriental' people.  Mental status examination revealed that his mood was neutral, speech was articulate, thought processes logical and goal oriented, and motor functioning intact.  There was a minor deficit of short-term memory, attention, and focus.  His orientation skills, math skills, long-term memory, visual motor/visual spatial skills, organizational and planning skills, language and comprehension skills were otherwise grossly intact.

The June 2011 VA examination report shows that the Veteran reported continuous symptoms of anxiety, depression, and sleep disturbance.  The Veteran reported no recent inappropriate behavior but reported ongoing irritability, with no fights since approximately 1996.  The Veteran denied any current problems with alcohol or substance abuse.  Social functioning was grossly intact for basic skills, but the Veteran could be avoidant, withdrawn and irritable.

The June 2011 VA examination report otherwise presents information essentially consistent with that documented in the July 2007 VA examination report and discussed, in pertinent part, hereinabove.  The examiner diagnosed mild to moderate PTSD and depressive disorder.  A GAF score of 56 was assigned with reference to the past three to six months duration.  The examiner assessed that there "would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning with regard to routine behavior, self care, and normal conversation."  The examiner noted that the Veteran was able to do activities of daily living, run errands, take care of his ailing wife, use the computer, and negotiate deals on E-bay.

The Board notes that the claims-file also contains a number of treatment records from the Boulder Vet Center, including some records that appear to have been printed out from VA's electronic records system.  A number of these records concern the Veteran's psychiatric symptoms, and the Board notes that the symptomatology and disability picture presented by these records essentially corroborates the information presented in the detailed and thorough VA examination reports.  The treatment records do not otherwise present pertinent information significantly inconsistent with what is reflected in the VA examination reports.

The Board has considered the Veteran's statements as well as those of his family, and the overall record clearly shows impairment due to the PTSD.  However, although the Veteran and his family may sincerely feel that the current 30 percent rating does not adequately reflect the severity of the PTSD, the Board is bound by the regulatory rating criteria and must weigh the evidence as to the types of PTSD symptoms outlined in the rating criteria and apply such rating criteria.  To the extent that the Veteran may be implicitly arguing that the rating criteria are not realistic, the Board is nevertheless governed by the regulation.

Weighing in favor of assignment of a higher disability rating is the evidence that the Veteran has experienced panic attacks more than once per week and the evidence indicating that he has difficulty in establishing and maintaining effective work and social relationships.  The Board also notes that evidence showing that the Veteran experiences irritability and bouts of rage, to the extent that such may be considered disturbances of motivation and mood, also provides some support to the claim.

Weighing against the Veteran's claim is the fact that the VA examinations have consistently shown the Veteran not to have circumstantial, circumlocutory or stereotyped speech; not to have difficulty in understanding complex commands; not to have impaired judgment; and not to have impaired abstract thinking.

The evidence does indicate that the Veteran has some mild  or minor deficit in short-term memory, concentration, and focus.  This appears to more nearly approximate the level of disability contemplated by the criteria for a 30 percent rating and not the criteria for a 50 percent rating.  A 30 percent rating contemplates "mild memory loss (such as forgetting names, directions, and recent events)," whereas a 50 percent disability rating contemplates "impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks)."  The Board notes that the evidence shows no impairment of long term memory.

The evidence also indicates that the Veteran experiences depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  However, all of these symptoms are contemplated by the criteria for the currently assigned 30 percent disability rating.

The Board notes that the Veteran has reported having experienced suicidal ideation in the past, but has indicated that suicidal ideation has not been part of his symptom manifestations during the period on appeal.  The Board has also given consideration to the Veteran's reported difficulties adapting to stressful situations including work or a worklike setting.  However, the Board notes that while the Veteran preferred to minimize personal contact during his career, he was consistently able to make adjustments to his schedule and routine to perform his job in a long-term career with his employer.  The VA psychiatric examiner concluded that the Veteran was capable of employment in a loosely supervised setting with little interaction with the public.  Additionally, although the evidence shows that the Veteran has reported near-continuous depression, the evidence (including the VA examination findings) indicates that this does not significantly impair the Veteran's ability to function independently, appropriately, or effectively.  The evidence does not indicate obsessional rituals of a nature that interfere significantly with routine activities, significantly impaired speech, impaired impulse control (the evidence shows that the Veteran's irritable anger has been controlled to the extent that the Veteran has avoided fights in situations in which he feels provoked), neglect of appearance or hygiene, or an inability to establish and maintain effective relationships.

The Board finds that the evidence does not otherwise reflect "deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood" to more nearly meet the criteria for any disability rating in excess of 30 percent.  The most recent VA examination report explicitly indicates that there "would be occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning with regard to routine behavior, self care, and normal conversation."  The Board notes that this statement clearly matches the level of severity specifically described in the criteria for the currently assigned 30 percent rating.

The Board notes that the VA examinations show Global Assessment of Functioning (GAF) scores in the 51-60 range.  According to the DSM-IV, a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores are not determinative by themselves.  Review of the actual reported psychiatric symptoms does not support a finding that the disability picture more nearly approximates the criteria for a rating in excess of the current 30 percent.  There is no persuasive objective evidence of flat affect, circumstantial speech, and impaired judgment. The record does persuasively show panic attacks more than once a week and perceived difficulty in establishing and maintaining effective work and social relationships, but the preponderance of the evidence is against a finding that the Veteran's psychiatric disability picture more nearly approximates the criteria for a rating in excess of 30 percent at this time.  The evidence shows occupational and social impairment with arguable occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the evidence shows that the Veteran is generally functioning satisfactorily.

Again, the Board does not question the fact that the Veteran's service-connceted psychiatric disability does result in impairment, the question is to what degree.  The Veteran and his spouse may in good faith believe that the impairment is worse, but the totality of the evidence is against a finding that the criteria for a higher rating are met at this time.  Staged ratings are not of application since the Veteran's psychiatric disability is adequately contemplated by the 30 percent rating.  Should the psychiatric disability increase in severity so that the regulatory criteria for a higher rating are more nearly approximated, the Veteran may always file a new claim for an increased rating.  As the record now stands, the current 30 percent ratings appears to adequately and accurately reflect the degree of impairment consistent with the types of PTSD/psychiatric symptoms under Diagnostic Codes 9411 and 9434.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's PTSD and depressive disorder on appeal in this case.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe certain psychiatric symptoms and experiences; the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The Board accepts the Veteran's testimony with regard to the matters it is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluation of cognitive function, psychiatric symptom severity, and details of clinical features of the pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for PTSD (and associated psychiatric disability).  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is currently raised.  Rather, the Veteran's contentions concerning a claim of entitlement to a TDIU were explicitly raised by the Veteran and adjudicated by the RO's September 2007 rating decision which denied TDIU.  The Veteran did not include that issue in his notice of disagreement initiating an appeal of his PTSD/depression rating in this case, nor did he otherwise initiate any appeal of that determination.  Therefore, the Board finds that this appeal does not currently include an issue of entitlement to TDIU.


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


